Name: Council Directive 85/586/EEC of 20 December 1985 introducing technical adjustments, on account of the accession of Spain and Portugal, to Directives 64/432/EEC, 64/433/EEC, 77/99/EEC, 77/504/EEC, 80/217/EEC and 80/1095/EEC relating to the veterinary field
 Type: Directive
 Subject Matter: animal product;  trade policy;  agricultural activity;  health;  international trade
 Date Published: 1985-12-31

 Avis juridique important|31985L0586Council Directive 85/586/EEC of 20 December 1985 introducing technical adjustments, on account of the accession of Spain and Portugal, to Directives 64/432/EEC, 64/433/EEC, 77/99/EEC, 77/504/EEC, 80/217/EEC and 80/1095/EEC relating to the veterinary field Official Journal L 372 , 31/12/1985 P. 0044 - 0045 Spanish special edition: Chapter 03 Volume 40 P. 0111 Portuguese special edition Chapter 03 Volume 40 P. 0111 Finnish special edition: Chapter 3 Volume 20 P. 0074 Swedish special edition: Chapter 3 Volume 20 P. 0074 COUNCIL DIRECTIVE of 20 December 1985 introducing technical adjustments, on account of the accession of Spain and Portugal, to Directives 64/432/EEC, 64/433/EEC, 77/99/EEC, 77/504/EEC, 80/217/EEC and 80/1095/EEC relating to the veterinary field (85/586/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Having regard to the proposal from the Commission, Whereas to take account of the accession of Spain and Portugal, the lists of laboratories drawn up under Community rules should be supplemented, namely Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 85/320/EEC (2), and Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (3), as last amended by Directive 84/645/EEC (4); Whereas it is advisable to adapt the Community certificates covering trade in live cattle and pigs and the health marking of fresh meat and meat products; whereas this adaptation concerns Directive 64/432/EEC, Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (5), as last amended by Directive 85/325/EEC (6), and Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (7), as last amended by Directive 85/328/EEC (8); Whereas Council Directive 75/504/EEC of 25 July 1977 on pure-bred breeding animals of the bovine species (9), as last amended by the Act of Accession of Greece (10), should be amended in order to take into account the derogation provided for in respect of Portugal in Article 343 of the 1985 Act of Accession; Whereas the control measures which Portugal and Spain will be called upon to apply with a view to eradicating classical swine fever should be laid down in accordance with a Community procedure; whereas Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (11), as last amended by Directive 81/47/EEC (12), should be adopted to that end; Whereas the concept of 'region', as referred to in Directive 64/432/EEC, should be further defined in order to take account of the accession of Spain and Portugal; Whereas, by virtue of Article 2 (3) of the Treaty of Accession of Spain and Portugal the institutions of the Community may adopt before accession the measures referred to in Article 396 of the Act of Accession, subject to and on the date of the entry into force of this Treaty, HAS ADOPTED THIS DIRECTIVE: Article 1Directive 64/432/EEC is hereby amended as follows: 1. The following indents shall be added to Article 2 (o):'- Spain: Provincia, -Portugal: mainland: distrito, and other parts of Portugal's territory: regiÃ £o autÃ ³noma'. 2. In Annex B, the following points shall be added to point 12:'(k) Spain - Laboratorio de Sanidad y ProducciÃ ³n Animal, Granada, (l)Portugal - LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria - Lisboa'. 3.In Annex C, the following shall be added to point A.9:'(k)Spain - Centro Nacional de Brucelosis de Murcia, (l)Portugal - LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria - Lisboa'. 4. In Annex F, footnote (4) to Model I is hereby supplemented by the following:'Spain: Inspector Veterinario;Portugal: Inspector veterinÃ ¡rio'. 5.In Annex F, footnote (5) to Model II is hereby supplemented by the following:'in Spain: Inspector Veterinario;in Portugal: Inspector veterinÃ ¡rio.' 6.In Annex F, footnote (4) to Model III is hereby supplemented by the following:'in Spain: Inspector Veterinario;in Portugal: Inspector veterinÃ ¡rio.' 7.In Annex F, the footnote (5) to Model IV is hereby supplemented by:'in Spain: Inspector Veterinario;in Portugal: Inspector veterinÃ ¡rio.' 8.In Annex G, the following shall be added to point A.2:'(j) Spain: Laboratorio de Sanidad y ProducciÃ ³n Animal de Barcelona,(k)Portugal: LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria - Lisboa.' Article 2In Chapter X.49 (a) of Annex I to Directive 64/433/EEC, the first indent is hereby supplemented by: ' - ESP - P,'. Article 3In the first indent of point 33 (a) of Chapter VII of Annex A to Directive 77/99/EEC, 'ESP - P' shall be inserted after 'E'. Article 4Article 2 of Directive 77/504/EEC shall be supplemented by the following paragraph: 'However, Portugal is hereby authorized to maintain, until 31 December 1990 at the latest, import restrictions for bovine animals, as described in the first indent of the previous paragraph, where the breeds concerned do not appear on the list of breeds authorized in Portugal. Portugal shall notify the Commission and the Member States of the list of authorized breeds.' Article 5The list of national swine fever laboratories in Annex II to Directive 80/217/EEC is hereby supplemented by the following: 'Spain: Laboratorio de Sanidad y ProducciÃ ³n Animal de BarcelonaPortugal: LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria - Lisboa'. Article 6Directive 80/1095/EEC is hereby amended as follows:1. The following subparagraph shall be added to Article 3 (2): 'The status of Portugal and Spain will be defined in accordance with the same procedure before 1 July 1986 with a view to specifying such control measures as may prove appropriate.'2.Article 12 (2) shall be supplemented by the following: 'and, in the case of Portugal and Spain, before 1 July 1992.' Article 7Subject to the entry into force of the Treaty of Accession of Spain and Portugal, Member States shall bring into force not later than 1 January 1986, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. Article 8This Directive is addressed to the Member States. Done at Brussels, 20 December 1985. For the Council The President R. STEICHEN (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 168, 28. 6. 1985, p. 36. (3) OJ No L 47, 21. 2. 1980, p. 11. (4) OJ No L 339, 27. 12. 1984, p. 33. (5) OJ No 121, 29. 7. 1964, p. 2012/64. (6) OJ No L 168, 28. 6. 1985, p. 47. (7) OJ No L 26, 31. 1. 1977, p. 85. (8) OJ No L 168, 28. 6. 1985, p. 50. (9) OJ No L 206, 12. 8. 1977, p. 8. (10) OJ No L 291, 19. 11. 1979, p. 17. (11) OJ No L 325, 1. 12. 1980, p. 5. (12) OJ No L 186, 8. 7. 1981, p. 20.